Per Curiam.
Plaintiff appeals as of right from a circuit court order granting summary disposition in favor of defendants. The court found that as a matter of law plaintiffs injuries did not amount to serious impairment of body function, the threshold necessary for recovery of noneconomic damages under the Michigan no-fault insurance act, MCL 500.3135(1); MSA 24.13135(1). We affirm.
In DiFranco v Pickard, 427 Mich 32, 38; 398 NW2d 896 (1986), our Supreme Court held that "[t]he question whether the plaintiff suffered a serious impairment of body function must be submitted to the trier of fact whenever the evidence would cause reasonable minds to differ as to the *518answer.” In this case we agree with the trial court that reasonable minds could not differ in concluding that plaintiff’s injuries did not constitute serious impairment of body function.
Plaintiff’s cause of action arose out of an automobile accident which occurred while he was asleep in the back of defendant Resner’s car when it collided with the motor vehicle driven by defendant David Fisher. Plaintiff was transported to the nearest hospital by private vehicle where he was admitted to the emergency room at 3:47 a.m. and diagnosed as suffering from an acute cervical spine injury, a sprained right wrist, abrasions, and contusions. Prior to his 5:40 a.m. discharge, plaintiff was advised by the emergency physician to rest, avoid excessive activity, take pain pills as directed, and wear a soft cervical collar for seventy-two hours until he could be seen by his family physician.
Plaintiff did not see his family physician until twelve days later, at which time plaintiff’s condition was diagnosed as whiplash injury which limited plaintiff’s range of motion in his neck by twenty-five percent. A little over two months later, plaintiff again saw his family doctor, who determined that plaintiff’s injury had completely healed. At this point plaintiff’s only symptom was pain in the left side of his neck. Plaintiff continued to work during this time period as a carpenter and thereafter as a roofer. On the advice of his attorney, 8½ months after the accident plaintiff saw another physician, Dr. Meier. Dr. Meier concluded that plaintiff was suffering from a chronic cervical-dorsal strain which was causally related to the 1986 motor vehicle accident.
We find this case analogous to Johnston v Thorsby, 163 Mich App 161; 413 NW2d 696 (1987). There, the plaintiff suffered lumbosacral strain *519and was prescribed pain killers. She underwent some physical therapy, and her doctor considered her injuries completely healed. This Court concluded that the plaintiff’s injury was not a serious impairment of body function, so that, under Di-Franco, the issue need not have been submitted to the jury.
Here, plaintiff had only minor complaints following the accident, sought a physician’s help only three times (one of which was at the advice of his attorney), and was considered healed by his family physician. As in Johnston, we conclude that reasonable minds could not differ in concluding that plaintiffs injuries did not constitute serious impairment of body function. The circuit court did not err by granting summary disposition to defendants.
Affirmed.